Opinion issued July 30, 2013




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00529-CV
                           ———————————
               IN RE ACT METRO PROPERTIES, INC. AND
                         TIMOTHY B. TEAS, Relators



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relators ACT Metro Properties, Inc. and Timothy B. Teas have filed a

petition for writ of mandamus in this Court. See TEX. GOV’T CODE ANN. § 22.221

(Vernon 2004); see also TEX. R. APP. P. 52.1. Relators request this Court to order

the trial court to vacate its June 18, 2013 order compelling relators to respond to
certain discovery requests. *

      We deny relators’ petition for writ of mandamus.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




*
       The underlying case is RE/MAX/Kemco Partnership, L.P. d/b/a RE/MAX of Texas
v. Timothy B. Teas, ACT Metro Properties, Inc., and ACT Padre Island Homes, LLC,
cause number 2010–67557, pending in the 157th District Court of Harris County, Texas,
the Honorable Randy Wilson, presiding.
                                         2